Citation Nr: 1132349	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1944 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied entitlement to a TDIU.  In October 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  However, a June 2010 Report of Contact reflects that the Veteran's wife informed VA that the Veteran was physically and financially unable to attend a hearing in Washington, DC.  The Board accepts this notification as a withdrawal of the Veteran's hearing request.

In June 2010, the Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900 (c) (2010).  

In July 2010, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested action, the AMC continued to deny the claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In December 2010, the Board again remanded the matter on appeal to the RO, via the AMC in Washington, DC, for further action.  After completing some of the action, the AMC continued to deny the claim (as reflected in a July 2011 SSOC) and returned this matter to the Board for further consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instruction, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the Veteran contends that he is entitled to a TDIU, as his service-connected bilateral hearing loss and tinnitus caused him great difficulties with communication during his previous employment, and forced him to stop working.  

In the July 2010 remand, the Board instructed that the Veteran should undergo VA examination by a physician.  The physician was instructed to consider written statements made by the Veteran dated in October 2007 and December 2008 to the effect that he had hearing difficulties on the job and finally quit working because he could no longer understand conversations enough to be able to do any work.  

The record reflects that the Veteran was afforded a VA examination in November 2010; however, in the December 2010 remand, the Board found that this examination was inadequate as it was conducted by an audiologist, and not a physician.  Furthermore, the audiologist indicated that, as part of the rationale for the conclusion that the Veteran's hearing loss and tinnitus had no impact on his employability, the Veteran reported that he could never hold steady employment because he did not feel well.  The examiner did not discuss, as instructed, the Veteran's written statements indicating that he could not work because his hearing loss prevented him from communicating with other people.  The Board also found that the history provided by the Veteran contradicted the rationale given by the VA audiologist in the examination report.  For these reasons, the Board concluded that this examination was not adequate and did not comply with the Board's July 2010 remand.  Thus, the Board remanded the claim for another examination, to be conducted by a physician, in order to obtain an opinion as to whether the Veteran was rendered unemployable as a result of his service-connected hearing loss and tinnitus.  

The record reflects that the Veteran was afforded another VA examination in February 2011.  This examination was again conducted by an audiologist, and not a physician.  After an examination and review of the claims file, the examiner determined that the Veteran's service-connected hearing loss and tinnitus would not render him unable to obtain or retain substantially gainful employment.  The rationale given was that "hearing loss/tinnitus in and of itself does not render a person unable to obtain or retain gainful employment."

With respect to the fact that the February 2011 examination was conducted by an audiologist, and not a physician, the Board finds that its instructions have been substantially complied with as the examiner performed the requested review and offered an opinion about a disorder within his area of expertise.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

However, the Board also finds that the rationale provided by the February 2011 audiologist is inadequate and is non-compliant with the Board's December 2010 remand instructions.  In so finding, the Board notes that the examiner once again failed to discuss the Veteran's prior statements to the effect that he could not work due to difficulties while communicating on the job.  In addition, the examiner only stated the impact of hearing loss and tinnitus on "a person" in general, and did not discuss the impact of hearing loss and tinnitus on this particular Veteran, as is required in TDIU determinations.  The audiologist did not address the functional effects of this Veteran's hearing loss on his employability.

Because the record still does not include an adequate medical opinion that includes a full discussion of the Veteran's contentions as to the effects of his hearing loss on his employability and an opinion, with clearly stated rationale, regarding the impact of his service-connected hearing loss and tinnitus on his employability, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the audiologist who provided the February 2011 VA examination and medical opinion for an addendum opinion with respect to whether the Veteran is rendered unemployable solely as the result of his service-connected disabilities, along with a complete rationale for each opinion provided.   In providing rationales for such opinions, the examiner should review the entire claims file and specifically discuss the Veteran's contentions regarding the impact of his hearing loss and tinnitus on his ability to work, found in his October 2007 and December 2008 statements.  The RO should only arrange for further examination of the Veteran if the February 2011 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the entire claims file should be forwarded to the audiologist who examined the Veteran in February 2011 for an addendum opinion. 

The audiologist should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or the impact of nonservice-connected disabilities-it is at least as likely as not (i.e., there is a 50 percent for greater probability) that this Veteran's service connected bilateral hearing loss and/or tinnitus, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.

In rendering the requested opinion, the audiologist should specifically consider and discuss the Veteran's assertions, to particularly include those reflected in his October 2007 and December 2008 written statements.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician/audiologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions-in particular, those reflected in his October 2007 and December 2008 statements. 

The audiologist should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU.  If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim for a TDIU, the RO should apply 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


